Case 0:21-cv-60314-AHS Document 1 Entered on FLSD Docket 02/09/2021 Page 1 of 15




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                 FORT LAUDERDALE DIVISION

                                              CASE NO.:

  ANGEL B. CASTILLO,
  and other similarly-situated individuals,

          Plaintiff,
  v.

  B K WALLCOVERING, INC.,
  and HORACIO SAENZ-VIDAL, individually

           Defendants,

  ______________________________________/

                                        COMPLAINT
                            (OPT-IN PURSUANT TO 29 U.S.C § 216(b))

          COMES NOW the Plaintiff ANGEL B. CASTILLO and other similarly situated

  individuals, by and through the undersigned counsel, and hereby sues Defendants B K

  WALLCOVERING, INC., and HORACIO SAENZ-VIDAL, individually, and alleges:

       1. This is an action to recover money damages for unpaid half-time overtime wages, and

          retaliation under the laws of the United States. This Court has jurisdiction pursuant to the

          Fair Labor Standards Act, 29 U.S.C. § 201-219 (Section 216 for jurisdictional placement)

          (“the Act”)

       2. Plaintiff ANGEL B. CASTILLO is a resident of Broward County, Florida within the

          jurisdiction of this Court. Plaintiff is a covered employee for purposes of the Act.

       3. Defendant B K WALLCOVERING, INC. (hereinafter B K, or Defendant) is a Florida

          corporation, having its place of business in Coral Spring, Broward County, Florida.

          Defendant was and is engaged in interstate commerce.



                                              Page 1 of 15
Case 0:21-cv-60314-AHS Document 1 Entered on FLSD Docket 02/09/2021 Page 2 of 15




     4. The individual Defendant HORACIO SAENZ-VIDAL was and is now, the

        owner/partner/officer and manager of Defendant Corporation B K WALLCOVERING.

        Defendant HORACIO SAENZ-VIDAL is the employer of Plaintiff and others similarly

        situated within the meaning of Section 3(d) of the “Fair Labor Standards Act” [29 U.S.C.

        § 203(d)].

     5. All the actions raised in this complaint took place in Broward County Florida, within the

        jurisdiction of this Court.

                                      GENERAL ALLEGATIONS

     6. This cause of action is brought by Plaintiff ANGEL B. CASTILLO as a collective action

        to recover from Defendants overtime compensation, liquidated damages, retaliatory

        damages, and the costs and reasonable attorney’s fees under the provisions of Fair Labor

        Standards Act, as amended, 29 U.S.C. § 201 et seq (the “FLA or the “ACT”) on behalf of

        Plaintiff and all other current and former employees similarly situated to Plaintiff (“the

        asserted class”) and who worked in excess of forty (40) hours during one or more weeks

        on or after January 2018, (the “material time”) without being properly compensated.

     7. Defendant B K WALLCOVERING is a construction company providing commercial and

        residential general construction services. Defendant’s business is located at 4907 NW 106

        Avenue, Coral Spring, Florida 33076, where Plaintiff worked.

     8. The Defendants B K WALLCOVERING and HORACIO SAENZ-VIDAL employed

        Plaintiff ANGEL B. CASTILLO, as a non-exempt, full time, hourly employee from

        approximately September 2012, to August 17, 2020, or almost 8 years. However, for FLSA

        purposes, de relevant employment period is 133 weeks.




                                           Page 2 of 15
Case 0:21-cv-60314-AHS Document 1 Entered on FLSD Docket 02/09/2021 Page 3 of 15




     9. Plaintiff was construction labor and he had general construction duties such as

        demolishing, painting, flooring, performing electrical and plumbing work, etc. Plaintiff

        was paid at the rate of $15.00 an hour.

     10. During his time of employment with Defendants, Plaintiff regularly worked every month

        2 weeks of 6 days, and 2 weeks of 7 days per week.

     11. In weeks of 6 days, Plaintiff worked from Monday to Saturday from 8:00 AM to 8:00 PM

        (12 hours each day). Sometimes Plaintiff stayed working until 9:00 or 10:00 PM. Plaintiff

        worked a minimum of 72 hours every week. Plaintiff was unable to take bonafide lunch

        periods.

     12. In weeks of 7 days, Plaintiff worked the same schedule, but on Sundays, he worked from

        9:00 AM to 5:00 PM (8 hours). Plaintiff worked a minimum of 72 hours every week.

        Plaintiff was unable to take bonafide lunch periods.

     13. Thus, while employed by Defendants Plaintiff worked 66 weeks of 72 working hours, and

        67 weeks of 80 working hours.

     14. Plaintiff worked regularly more than 40 hours every week, he was paid for all hours, but

        Defendants did not pay Plaintiff for overtime hours.

     15. Plaintiff did not clock in and, but he worked under closed supervision of the owner of the

        business, and Defendants were able to keep track of the number of hours worked by

        Plaintiff and other similarly situated individuals, which means that Defendants were in

        absolute control of the hours worked by Plaintiff and other similarly situated individuals.

     16. Therefore, Defendants willfully failed to pay Plaintiff minimum wages and overtime hours

        at the rate of time and one-half his regular rate for every hour that they worked over forty




                                           Page 3 of 15
Case 0:21-cv-60314-AHS Document 1 Entered on FLSD Docket 02/09/2021 Page 4 of 15




        (40), in violation of Section 7 (a) of the Fair Labor Standards Act of 1938 (29 U.S.C.

        207(a)(1).

     17. Plaintiff was paid with checks without any record or paystub providing basic information

        about the number of days and hours worked, wage rate paid, employee taxes withheld, etc.

     18. Plaintiff was not in agreement with the lack of pay for overtime hours and he complained

        with the owner of the business HORACIO SAENZ-VIDAL.

     19. Plaintiff also requested the owner of the business the payment of overtime wages on behalf

        of his co-workers, but HORACIO SAENZ-VIDAL stated that he was not going to pay

        overtime because all the employees were undocumented workers and that he was taking a

        risk hiring them.

     20. On or about August 17, 2020 Plaintiff was fired after he complained and requested to be

        paid for overtime hours one more time.

     21. Plaintiff is not in possession of time and payment records, but he will provide a good faith

        estimate based on his best recollections. After Defendants provide time and payment

        records, Plaintiff will amend his Statement of Claim to include any unpaid regular and

        overtime hours.

     22. Plaintiff ANGEL B. CASTILLO seeks to recover unpaid half-time overtime hours,

        accumulated during all his time of employment, liquidated damages, retaliatory, and any

        other damages, as allowable by law.

     23. The additional persons who may become Plaintiffs in this action are weekly-paid

        employees and/or former employees of Defendants who are and who were subject to the

        unlawful payroll practices and procedures of Defendants and were not paid regular wages,




                                            Page 4 of 15
Case 0:21-cv-60314-AHS Document 1 Entered on FLSD Docket 02/09/2021 Page 5 of 15




        or overtime hours at the rate of time and one half of their regular rate of pay for all overtime

        hours worked over forty.

                                 COUNT I:
               WAGE AND HOUR FEDERAL STATUTORY VIOLATION;
             FAILURE TO PAY OVERTIME; AGAINST ALL DEFENDANTS

     24. Plaintiff ANGEL B. CASTILLO re-adopts every pertinent and factual allegation, regarding

        him, as stated in paragraphs 1-23 above as if set out in full herein.

     25. This action is brought by Plaintiff ANGEL B. CASTILLO and those similarly situated to

        recover from the Employers unpaid overtime compensation, as well as an additional

        amount as liquidated damages, costs, and reasonable attorney’s fees under the provisions

        of 29 U.S.C. § 201 et seq., and specifically under the provisions of 29 U.S.C. § 207. 29

        U.S.C. § 207 (a)(1) states, “No employer shall employ any of his employees… for a

        workweek longer than 40 hours unless such employee receives compensation for his

        employment in excess of the hours above specified at a rate not less than one and a half

        times the regular rate at which he is employed.”

     26. The employer B K WALLCOVERING was engaged in interstate commerce as defined in

        §§ 3 (r) and 3(s) of the Act, 29 U.S.C. § 203(r) and 203(s)(1)(A). The Defendants is a

        construction company that provides its services to companies engaged in interstate

        commerce like hotels. The Defendants have more than two employees directly and

        recurrently engaged in interstate commerce. At all times pertinent to this Complaint, the

        Employer/Defendant operates as an organization that sells and/or markets its services to

        customers from throughout the United States. Employer/Defendants obtains and solicits

        funds from non-Florida sources, accepts funds from non-Florida sources, uses telephonic

        transmissions going over state lines to do its business, transmits funds outside of the State



                                             Page 5 of 15
Case 0:21-cv-60314-AHS Document 1 Entered on FLSD Docket 02/09/2021 Page 6 of 15




        of Florida. Upon information and belief, the annual gross revenue of the Employer was

        always more than $500,000 per annum. Therefore, there is enterprise coverage.

     27. Plaintiff was employed by an enterprise engaged in interstate commerce. Plaintiff and other

        employees similarly situated regularly and recurrently participated in interstate commerce,

        by working for facilities engaged in interstate commerce, and by handling and working on

        goods and materials that were moved across State lines at any time during the business.

        Therefore, there is individual coverage.

     28. The Defendants B K WALLCOVERING and HORACIO SAENZ-VIDAL employed

        Plaintiff ANGEL B. CASTILLO, as a non-exempt, full time, hourly employee from

        approximately September 2012, to August 17, 2020, or almost 8 years. However, for FLSA

        purposes, de relevant employment period is 133 weeks.

     29. Plaintiff was construction labor and he had general construction duties such as

        demolishing, painting, flooring, performing electrical and plumbing work, etc. Plaintiff

        was paid at the rate of $15.00 an hour.

     30. During his time of employment with Defendants, Plaintiff regularly worked every month

        2 weeks of 6 days, and 2 weeks of 7 days per week.

     31. In weeks of 6 days, Plaintiff worked from Monday to Saturday from 8:00 AM to 8:00 PM

        (12 hours each day). Sometimes Plaintiff stayed working until 9:00 or 10:00 PM. Plaintiff

        worked a minimum of 72 hours every week. Plaintiff was unable to take bonafide lunch

        periods.

     32. In weeks of 7 days, Plaintiff worked the same schedule, but on Sundays, he worked from

        9:00 AM to 5:00 PM (8 hours). Plaintiff worked a minimum of 72 hours every week.

        Plaintiff was unable to take bonafide lunch periods.



                                            Page 6 of 15
Case 0:21-cv-60314-AHS Document 1 Entered on FLSD Docket 02/09/2021 Page 7 of 15




     33. Thus, while employed by Defendants Plaintiff worked 66 weeks of 72 working hours, and

        67 weeks of 80 working hours.

     34. Plaintiff worked regularly more than 40 hours every week, he was paid for all hours, but

        Defendants did not pay Plaintiff for overtime hours.

     35. Plaintiff did not clock in and, but he worked under closed supervision of the owner of the

        business, and Defendants were able to keep track of the number of hours worked by

        Plaintiff and other similarly situated individuals, which means that Defendants were in

        absolute control of the hours worked by Plaintiff and other similarly situated individuals.

     36. Therefore, Defendants willfully failed to pay Plaintiff minimum wages and overtime hours

        at the rate of time and one-half his regular rate for every hour that they worked over forty

        (40), in violation of Section 7 (a) of the Fair Labor Standards Act of 1938 (29 U.S.C.

        207(a)(1).

     37. Plaintiff was paid with checks without any record or paystub providing basic information

        about the number of days and hours worked, wage rate paid, employee taxes withheld, etc.

     38. Plaintiff is not in possession of time and payment records, but he will provide a good faith

        estimate based on his best recollections. After Defendants provide time and payment

        records, Plaintiff will amend his Statement of Claim accordingly.

     39. The records, if any, concerning the number of hours worked by Plaintiff ANGEL B.

        CASTILLO, and all other similarly situated employees, and the compensation paid to such

        employees should be in the possession and custody of the Defendants. However, upon

        information and belief, Defendants did not maintain accurate and complete time records of

        hours worked by the Plaintiff and other employees in the asserted class.

     40. The Defendants violated the record-keeping requirements of FLSA, 29 CFR Part 516.



                                            Page 7 of 15
Case 0:21-cv-60314-AHS Document 1 Entered on FLSD Docket 02/09/2021 Page 8 of 15




     41. The Defendants never posted any notice, as required by the Fair Labor Standards Act and

        Federal Law, to inform employees of their federal rights to overtime and minimum wage

        payments. Defendants violated the Posting requirements of 29 U.S.C. § 516.4.

     42. Prior to the completion of discovery and the best of Plaintiff’s knowledge, at the time of

        the filing of this complaint, the Plaintiff’s good faith estimate of unpaid wages are as

        follows:

        *Please note that these amounts are based on preliminary calculations and that these figures
        could be subject to modification as new evidence could dictate.

            a. Total amount of alleged unpaid wages:

               Thirty-Five Thousand Nine Hundred Forty Dollars and 00/100 ($35,940.00)

            b. Calculation of such wages:

               Total Period of employment: More than 7 years
               Relevant weeks of employment: 133 weeks
               Regular rate: $15.00 an hour x 1.5= $22.50
               Overtime rate: $22.50 - $15.00 rate paid=$7.50 half-time overtime difference.

               1.- Half-time O/T for 66 weeks with 72 working hours

               Total Relevant weeks: 66
               Total hours worked: 72 hours weekly
               Regular rate: $15.00 an hour x 1.5= $22.50
               Overtime rate: $22.50 - $15.00 rate paid=$7.50 half-time overtime difference.
               Half-time: $7.50 an hour

               Half-time O/T $7.50 x 32 O/T hours=$240.00 weekly x 66 weeks=$15,840.00

               2.- Half-time O/T for 67 weeks with 80 working hours

               Total Relevant weeks: 67
               Total hours worked: 80 hours weekly
               Regular rate: $15.00 an hour x 1.5= $22.50
               Overtime rate: $22.50 - $15.00 rate paid=$7.50 half-time overtime difference.
               Half-time: $7.50 an hour

               Half-time O/T $7.50 x 40 O/T hours=$300.00 weekly x 67 weeks=$20,100.00

               Total #1, and #2: $35,940.00
                                            Page 8 of 15
Case 0:21-cv-60314-AHS Document 1 Entered on FLSD Docket 02/09/2021 Page 9 of 15




           c. Nature of wages (e.g. overtime or straight time):

               This amount represents the unpaid half-time overtime compensation.

     43. At all times, the Employers/Defendants B K WALLCOVERING and HORACIO SAENZ-

        VIDAL failed to comply with Title 29 U.S.C. §207 (a) (1). In that Plaintiff and those

        similarly situated performed services and worked more than the maximum hours provided

        by the Act, but no provision was made by the Defendants to properly pay him at the rate

        of time and one half for all hours worked in excess of forty hours (40), as provided in said

        Act.

     44. Defendants B K WALLCOVERING and HORACIO SAENZ-VIDAL and/or showed

        reckless disregard of the provisions of the Act concerning the payment of overtime wages

        as required by the Fair Labor Standards Act and remain owing Plaintiff and those similarly-

        situated these overtime wages since the commencement of Plaintiff’s and those similarly

        situated employees’ employment with Defendants as set forth above, and Plaintiff and

        those similarly situated are entitled to recover double damages.

     45. At the times mentioned, individual Defendants HORACIO SAENZ-VIDAL was the

        owner/partner/officer and manager of B K WALLCOVERING. Defendant HORACIO

        SAENZ-VIDAL was the employer of Plaintiff and others similarly situated within the

        meaning of Section 3(d) of the “Fair Labor Standards Act” [29 U.S.C. § 203(d)]. In that,

        this individual Defendant acted directly in the interests of B K WALLCOVERING

        concerning their employees, including Plaintiff and others similarly situated. Defendant

        HORACIO SAENZ-VIDAL had absolute financial and operational control of the

        Corporation, determining terms, and working conditions of Plaintiff and other similarly

        situated employees, and he is jointly and severally liable for the Plaintiff’s damages.

                                            Page 9 of 15
Case 0:21-cv-60314-AHS Document 1 Entered on FLSD Docket 02/09/2021 Page 10 of 15




      46. Defendants B K WALLCOVERING and HORACIO SAENZ-VIDAL willfully and

          intentionally refused to pay Plaintiff overtime wages as required by the law of the United

          States and remain owing Plaintiff these overtime wages since the commencement of

          Plaintiff’s employment with Defendants.

      47. The Plaintiff has retained the law offices of the undersigned attorney to represent him in

          this action and is obligated to pay a reasonable attorneys’ fee.

                                        PRAYER FOR RELIEF

  WHEREFORE, Plaintiff ANGEL B. CASTILLO and those similarly situated respectfully requests

  that this Honorable Court:

          A. Enter judgment for Plaintiff ANGEL B. CASTILLO and other similarly situated

              individuals, and against the Defendants B K WALLCOVERING and HORACIO

              SAENZ-VIDAL based on Defendants’ willful violations of the Fair Labor Standards

              Act, 29 U.S.C. § 201 et seq.; and

          B. Award Plaintiff actual damages in the amount shown to be due for unpaid overtime

              compensation for hours worked in excess of forty weekly, with interest; and

          C. Award Plaintiff an equal amount in double damages/liquidated damages; and

          D. Award Plaintiff reasonable attorneys' fees and costs of suit; and

          E. Grant such other and further relief as this Court deems equitable and just and/or

              available pursuant to Federal Law.

                                           JURY DEMAND

  Plaintiff ANGEL B. CASTILLO and those similarly situated demand trial by a jury of all issues

  triable as of right by a jury.




                                             Page 10 of 15
Case 0:21-cv-60314-AHS Document 1 Entered on FLSD Docket 02/09/2021 Page 11 of 15




                                   COUNT II:
          FEDERAL STATUTORY VIOLATION: RETALIATORY DISCHARGE;
            PURSUANT TO 29 U.S.C. 215(a)(3); AGAINST ALL DEFENDANTS

     48. Plaintiff ANGEL B. CASTILLO re-adopts every factual allegation as stated in paragraphs

        1-23 of this complaint as if set out in full herein.

     49. The employer B K WALLCOVERING was engaged in interstate commerce as defined in

        §§ 3 (r) and 3(s) of the Act, 29 U.S.C. § 203(r) and 203(s)(1)(A). The Defendants is a

        construction company that provides its services to companies engaged in interstate

        commerce like hotels. The Defendants have more than two employees directly and

        recurrently engaged in interstate commerce. At all times pertinent to this Complaint, the

        Employer/Defendant operates as an organization that sells and/or markets its services to

        customers from throughout the United States. Employer/Defendants obtains and solicits

        funds from non-Florida sources, accepts funds from non-Florida sources, uses telephonic

        transmissions going over state lines to do its business, transmits funds outside of the State

        of Florida. Upon information and belief, the annual gross revenue of the Employer was

        always more than $500,000 per annum. Therefore, there is enterprise coverage.

     50. Plaintiff was employed by an enterprise engaged in interstate commerce. Plaintiff and other

        employees similarly situated regularly and recurrently participated in interstate commerce,

        by working for facilities engaged in interstate commerce, and by handling and working on

        goods and materials that were moved across State lines at any time during the business.

        Therefore, there is individual coverage.

     51. Because of the foregoing, Defendant’s business activities involve those to which the Fair

        Labor Standards Act applies.




                                            Page 11 of 15
Case 0:21-cv-60314-AHS Document 1 Entered on FLSD Docket 02/09/2021 Page 12 of 15




     52. 29 U.S.C. § 207 (a) (1) states, "if an employer employs an employee for more than forty

        hours in any workweek, the employer must compensate the employee for hours over forty

        at the rate of at least one and one-half times the employee's regular rate…"

     53. Likewise, 29 U.S.C. 215(a)(3) states... it shall be unlawful for any person— “to discharge

        or in any other manner discriminate against any employee because such employee has filed

        any complaint or instituted or caused to be instituted any proceeding under or related to

        this chapter, or has testified or is about to testify in any such proceeding,......”

     54. The Defendants B K WALLCOVERING and HORACIO SAENZ-VIDAL employed

        Plaintiff ANGEL B. CASTILLO, as a non-exempt, full time, hourly employee from

        approximately September 2012, to August 17, 2020, or almost 8 years. However, for FLSA

        purposes, de relevant employment period is 133 weeks.

     55. Plaintiff was construction labor, and he was paid at the rate of $15.00 an hour.

     56. During his time of employment with Defendants, Plaintiff regularly worked every month

        2 weeks of 6 days, and 2 weeks of 7 days per week.

     57. In weeks of 6 days, Plaintiff worked from Monday to Saturday from 8:00 AM to 8:00 PM

        (12 hours each day). Sometimes Plaintiff stayed working until 9:00 or 10:00 PM. Plaintiff

        worked a minimum of 72 hours every week.

     58. In weeks of 7 days, Plaintiff worked the same schedule, but on Sundays, he worked from

        9:00 AM to 5:00 PM (8 hours). Plaintiff worked a minimum of 72 hours every week.

     59. Thus, while employed by Defendants Plaintiff worked 66 weeks of 72 working hours, and

        67 weeks of 80 working hours.

     60. Plaintiff worked regularly more than 40 hours every week, he was paid for all hours, but

        Defendants did not pay Plaintiff for overtime hours.



                                             Page 12 of 15
Case 0:21-cv-60314-AHS Document 1 Entered on FLSD Docket 02/09/2021 Page 13 of 15




     61. Plaintiff did not clock in and, but he worked under closed supervision of the owner of the

        business, and Defendants were able to keep track of the number of hours worked by

        Plaintiff and other similarly situated individuals, which means that Defendants were in

        absolute control of the hours worked by Plaintiff and other similarly situated individuals.

     62. Therefore, Defendants willfully failed to pay Plaintiff minimum wages and overtime hours

        at the rate of time and one-half his regular rate for every hour that they worked over forty

        (40), in violation of Section 7 (a) of the Fair Labor Standards Act of 1938 (29 U.S.C.

        207(a)(1).

     63. Plaintiff was paid with checks without any record or paystub providing basic information

        about the number of days and hours worked, wage rate paid, employee taxes withheld, etc.

     64. Plaintiff was never in agreement with the lack of overtime pay and with the retention of his

        tips. Plaintiff complained multiple times to the owner of the business.

     65. Plaintiff also requested the owner of the business the payment of overtime wages on behalf

        of his co-workers, but HORACIO SAENZ-VIDAL stated that he was not going to pay

        overtime because all the employees were undocumented workers and that he was taking a

        risk hiring them.

     66. On or about August 17, 2020, Plaintiff requested HORACIO SAENZ-VIDAL to be paid

        overtime wages the last time.

     67. These complaints constituted protected activity under the FLSA.

     68. On or about August 17, 2020 Plaintiff was fired by HORACIO SAENZ-VIDAL, after he

        complained and requested to be paid for overtime hours one more time.

     69. At the time of his termination, Plaintiff was performing the essential functions of his

        position satisfactorily. There was no other reason than retaliation to fire him.



                                            Page 13 of 15
Case 0:21-cv-60314-AHS Document 1 Entered on FLSD Docket 02/09/2021 Page 14 of 15




      70. There is closed proximity between Plaintiff’s protected activity and his termination.

      71. The motivating factor which caused Plaintiff’s discharge as described above was his

         complaints seeking unpaid overtime wages, and the reimbursement of tips unlawfully

         retained by the Defendants. In other words, Plaintiff would not have been discharged but

         for his complaints about unpaid overtime wages.

      72. The Defendants’ termination of the Plaintiff was in direct violation of 29 U.S.C. 215 (a)(3)

         and, as a direct result, Plaintiff has been damaged.

      73. Plaintiff ANGEL B. CASTILLO has retained the law offices of the undersigned attorney

         to represent him in this action and is obligated to pay a reasonable attorneys’ fee.

                                       PRAYER FOR RELIEF

  WHEREFORE, Plaintiff ANGEL B. CASTILLO respectfully requests that this Honorable Court:

        A. Issue a declaratory judgment that the Defendants’ acts, policies, practices, and

            procedures complained of herein violated provisions of the Fair Labor Standards Act;

        B. Enter judgment against Defendants B K WALLCOVERING, and HORACIO SAENZ-

            VIDAL that Plaintiff ANGEL B. CASTILLO recovers compensatory damages and an

            equal amount of liquidated damages as provided under the law and in 29 U.S.C. § 216(b);

        C. That Plaintiff recovers an award of reasonable attorney fees, costs, and expenses.

        D. Order the Defendants B K WALLCOVERING, and HORACIO SAENZ-VIDAL to

            make whole the Plaintiff by providing appropriate back pay and other benefits wrongly

            denied in an amount to be shown at trial and other affirmative relief;

        E. Plaintiff ANGEL B. CASTILLO further prays for such additional relief as the interests

            of justice may require.

                                          JURY DEMAND



                                            Page 14 of 15
Case 0:21-cv-60314-AHS Document 1 Entered on FLSD Docket 02/09/2021 Page 15 of 15




  Plaintiff ANGEL B. CASTILLO demands trial by a jury of all issues triable as of right by a jury.

  Dated: February 9, 2021

                                                 Respectfully submitted,

                                                  By: _/s/ Zandro E. Palma____
                                                  ZANDRO E. PALMA, P.A.
                                                  Florida Bar No.: 0024031
                                                  9100 S. Dadeland Blvd.
                                                  Suite 1500
                                                  Miami, FL 33156
                                                  Telephone: (305) 446-1500
                                                  Facsimile: (305) 446-1502
                                                  zep@thepalmalawgroup.com
                                                  Attorney for Plaintiff




                                            Page 15 of 15
